                                         Case 3:17-cv-06932-MMC Document 150 Filed 02/15/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICRON TECHNOLOGY, INC.,                       Case No. 17-cv-06932-MMC
                                                       Plaintiff,                       ORDER GRANTING IN PART AND
                                  8
                                                                                        DENYING IN PART PLAINTIFF'S
                                                 v.                                     ADMINISTRATIVE MOTION TO FILE
                                  9
                                                                                        UNDER SEAL PORTIONS OF FIRST
                                  10     UNITED MICROELECTRONICS                        AMENDED COMPLAINT;
                                         CORPORATION, et al.,                           DIRECTIONS TO PLAINTIFF
                                  11                   Defendants.                      Re: Dkt. No. 140
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff's Administrative Motion, filed February 8, 2019, "to File
                                  14   Under Seal Portions of Plaintiff Micron Technology, Inc.'s First Amended Complaint," by
                                  15   which motion Micron seeks to file under seal material designated confidential by
                                  16   defendant United Microelectronics Corporation and three non-parties. On February 12,
                                  17   2019, non-party Lam Research Corporation and non-party Applied Materials, Inc. each
                                  18   filed a response, identifying therein the material such entity continues to designate
                                  19   confidential. See Civil L.R. 79-5(e)(1). No other response has been filed. The Court,
                                  20   having read and considered the papers filed in support of and in response to the motion,
                                  21   rules as follows:
                                  22          1. To the extent the motion seeks to file under seal the entirety of ¶¶ 39, 40, 41,
                                  23   and 45, as well as the first sentences of ¶¶ 43 and 44, of the First Amended Complaint
                                  24   ("FAC"), the motion is hereby GRANTED, good cause for such relief having been shown.
                                  25   See Civil L.R. 79-5(b).
                                  26          2. In all other respects, the motion is hereby DENIED, the above-referenced
                                  27   portions of the FAC being the only material identified in a response to plaintiff's motion.
                                  28   See Civil L.R. 79-5(e)(2).
                                         Case 3:17-cv-06932-MMC Document 150 Filed 02/15/19 Page 2 of 2




                                  1          Accordingly, plaintiff is hereby DIRECTED to file in the public record, "no earlier

                                  2    than 4 days, and no later than 10 days, after" February 15, 2019, see Civil L.R. 79-

                                  3    5(e)(2), a redacted version of the FAC in conformity with the above rulings.

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: February 15, 2019
                                                                                              MAXINE M. CHESNEY
                                  7                                                           United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
